Mikoll, J. (dissenting).
I respectfully dissent and vote to affirm. Appellant prosecuted his motion to vacate the dismissal of a criminal charge against him in Cohoes Police Court, as a criminal proceeding pursuant to CPL 440.10 and the local criminal court treated it as such. It did not convert the *849proceeding to a civil action and require the petitioners herein to be brought in. The Cohoes Police Court in doing so went beyond its criminal court jurisdiction in its order vacating and canceling the release in question and directing that it be delivered to the defendant or his attorney for destruction. In the present posture of the litigation, this CPLR article 78 relief is appropriate (Matter of Lee v County Ct. of Erie County, 27 NY2d 432, 437; Matter of Hogan v Court of Gen. Sessions of County of N. Y., 296 NY 1, 8-9). The extraordinary writ of prohibition is a proper remedy. Petitioners were not made parties to the criminal proceeding which determined their rights in the release. Thus, they were deprived of a property interest without due process of law. They do not have the right to appeal from the proceeding. Moreover, the record does not establish that the release in question and its copies have been destroyed. The order setting aside the release and canceling it is a continuing order. Thus, the issue is not academic in my view. This is especially so since the release is evidentiary material in the defense of the pending civil action brought in the Supreme Court by the defendant against petitioners for money damages. The petitioners, and indeed the Supreme Court, have a substantial interest in the preservation of such evidence and it, therefore, may be the subject of a writ of prohibition (cf. Schwartz v Lubin, 6 AD2d 108). The petitioners certainly have a right to act expeditiously to preserve such evidence and to remove the threat of its destruction pursuant to the mandate of the Cohoes Police Court. It should be noted that the validity of the release may be challenged in the pending civil action as was done in Dziuma v Korvettes, Div. of Arlen Realty & Dev. Corp. (61 AD2d 677). The judgment should be affirmed.